Citation Nr: 1708454	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  13-01 279	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include the threshold matter of whether the appellant is a veteran and thereby a proper claimant for the benefit sought.

2.  Entitlement to service connection for hypertension, to include the threshold matter of whether the appellant is a veteran and thereby a proper claimant for the benefit sought.

3.  Entitlement to service connection for lumbar spine disability, to include the threshold matter of whether the appellant is a veteran and thereby a proper claimant for the benefit sought.

4.  Entitlement to service connection for neuropathy of the lower extremities, to include the threshold matter of whether the appellant is a veteran and thereby a proper claimant for the benefit sought.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The appellant was enrolled in the U.S. Naval Reserve from October 2002 to February 2004.  He has no verified period of active duty service, including active duty for training (ADT) or inactive duty training (IADT). 

This appeal came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In June 2014 and April 2015, the Board remanded the appeal to schedule the appellant for a hearing.  In September 2015, a Board hearing via videoconference was held before a Veterans Law Judge; a transcript of the hearing was associated with the claims folder.  The day after the hearing, the Georgia Department of Veterans Affairs revoked its power of attorney for the appellant.

In a January 2016 decision, the Board recharacterized the claims to reflect that what was for consideration initially was the threshold matter of whether the appellant is a veteran, and thereby a proper claimant for the benefits sought.  Finding that he lacked the qualifying service with the Armed Forces and was ineligible for any award of VA compensation benefits, the Board denied the claim to reopen the matter of service connection for an acquired psychiatric disorder, and denied service connection for hypertension, lumbar spine disability, and neuropathy of the lower extremities.

Later that month, the appellant submitted a document titled "Statement of Service for Navy Reserve Retirement", which purported to show 70 total IADT points for the appellant from September 2002 to February 2004.  Based on that document, in March 2016, the appellant requested reconsideration of the January 2016 decision.  Such reconsideration was ordered by a Deputy Vice Chairman of the Board in November 2016.  This appeal is presently before an expanded panel of the Board on reconsideration, as provided by 38 U.S.C.A. § 7103(b) (West 2014).

The Board notes that in May 2014, the Veteran submitted a "notice of disagreement" as to a finding of fact noted in an April 2014 supplemental statement of the case (SSOC).  Inasmuch as the issues involved in the SSOC are the same issues as those currently before the Board, the "notice of disagreement" does not require any further procedural action to the extent he was addressing the issues listed on the title page of this action.  The Board notes, however, that the RO acknowledged the "notice of disagreement" as a disagreement with a validity of debt issue; that latter issue is not evident from the Board's review of the record.  This matter is referred to the RO for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Eligibility for VA benefits is governed by statutory and regulatory provisions that define an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2014); 38 C.F.R. §§ 3.1, 3.6 (2016).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (IADT) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(21), (24); see also 38 C.F.R. § 3.6.  

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets certain conditions.  38 C F R § 3.203(a) (2016).

In this case, the AOJ has made several requests to verify the appellant's periods of service.  However, all replies have indicated that there are no service records for the appellant.  In the most recent response, dated in June 2009, the Defense Personnel Records Information Retrieval system, which stores records in digital image form, indicated that there were no images for the appellant.

However, in January 2016, the appellant submitted a "Statement of Service for Navy Reserve Retirement" purportedly issued by the Navy Personnel Command (Bureau of Naval Personnel) showing 64 total IADT points for the time period beginning on September 20, 2002, and ending on September 29, 2003, and 6 total IADT points for the time period beginning on September 30, 2003, and ending on February 19, 2004.  This evidence suggests that the appellant may have the qualifying service with the Armed Forces to be a proper claimant for the benefits sought.  That document, however, was apparently prepared at the request of the appellant, and does not contain all the information needed concerning the appellant's service.  The Board also has concerns over the accuracy of the information.  Consequently, the Board finds that further verification of the appellant's service is required.  

Thus, on remand the AOJ should seek verification of the appellant's IADT service directly with the Navy and Navy Reserve, to include the actual dates of IADT.  To ensure a complete record, the AOJ should also request verification of any period of ADT as well as any period of active duty. 

If any period of IADT, ADT, or active duty is verified, then the AOJ should further develop the appellant's claims.  While the record contains a March 2010 private medical opinion indicating a link between his psychiatric disability and service, the opinion does not address his pre-existing psychiatric problems, which the medical evidence indicates began as early as October 1990.  Likewise, while the record contains a March 2010 private medical opinion indicating a link between his back disability and service, the opinion does not address his pre-existing back problems, which the medical evidence indicates began as early as September 1992.  The medical evidence suggests that the neuropathy of the lower extremities is related to the back disability.  With respect to hypertension, the appellant asserts that he was diagnosed with the disorder in service in September 2002.  Thus, the AOJ should afford the appellant appropriate VA examinations to obtain opinions on the matters.

Accordingly, the case is REMANDED for the following actions:

1.  Submit a request to the U.S. Navy and Navy Reserve, to specifically include the Navy Personnel Command (Bureau of Naval Personnel), for the appellant's service medical and personnel records from Reserve service.  Provide a copy of the January 2016  "Statement of Service for Navy Reserve Retirement" to the Navy Personnel Command and request that the agency either verify that the information contained therein is correct, or provide an official copy of a "Statement of Service for Navy Reserve Retirement" for the appellant.  Also, request verification of all periods of IADT, ADT, and active duty, including the dates of any such periods.

2.  If and only if any period of IADT, ADT, or active duty is verified, then schedule the appellant for a VA examination to determine the nature and etiology of his lumbar spine disability.  The examiner should review the claims folder and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that lumbar spine disability was incurred in or aggravated (worsened beyond the natural progress of the disease) by any verified period of IADT, ADT, or active duty.  If and only if any period of active duty is verified, then the examiner should also offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that lumbar spine disability is etiologically related to such service, or was manifest within one year of discharge from that period of service.  The examiner should consider the pre-service medical records noting treatment for back complaints, any service treatment records, and the appellant's statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  

3.  If and only if any period of ADT or active duty is verified, then schedule the appellant for a VA examination to determine the nature and etiology of his psychiatric disability.  The examiner should review the claims folder and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that psychiatric disability was incurred in or aggravated (worsened beyond the natural progress of the disease) by any verified period of ADT or active duty.  If and only if any period of active duty is verified, then the examiner should also state whether it is at least as likely as not (50 percent or greater probability) that psychiatric disability is etiologically related to such service.  The examiner should consider the pre-service medical records noting treatment for psychiatric complaints, any service treatment records, and the appellant's statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  

4.  If and only if any period of ADT or active duty is verified, schedule the appellant for a VA examination to determine the nature and etiology of his hypertension.  The examiner should review the claims folder and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the hypertension was incurred in or aggravated (worsened beyond the natural progress of the disease) by any verified period of ADT or active duty.  If and only if any period of active duty is verified, the examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the hypertension is etiologically related to such service, or was manifest within one year of discharge from that service.  The examiner should consider any service treatment records and the appellant's statements regarding the history and chronicity of symptomatology, to include his report of being diagnosed with hypertension in September 2002.  The examiner should provide a complete rationale for all conclusions.  

5.  Then, readjudicate the claims.  If any decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





			
	MICHAEL A. HERMAN	KELLI A. KORDICH
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	THOMAS H. O'SHAY
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

